UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1213



JANICE WRIGHT,

                                              Plaintiff - Appellant,

          versus


ARLINGTON COUNTY, VIRGINIA,

                                              Defendant - Appellee,


          and


ARLINGTON DEPARTMENT OF PARKS, RECREATION, &
COMMUNITY RESOURCES,

                                                          Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-577)


Submitted:   July 15, 2004                  Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice Wright, Appellant Pro Se. Stephen Alexander MacIsaac, James
Edward Fagan, III, OFFICE OF THE COUNTY ATTORNEY, Arlington,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Janice   Wright   appeals    the   district   court’s   order

dismissing on summary judgment her claims of gender discrimination

and a hostile work environment pursuant to Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Wright v. Arlington County, No. CA-03-577 (E.D. Va.

Jan. 16, 2004).     We also deny Wright’s motions to vacate the

district court’s order and to supplement the record.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -